Citation Nr: 1337037	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pilonidal sinus disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel







INTRODUCTION

The Veteran had active service from March 17, 1961 to June 30, 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a pilonidal sinus disorder, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran asserts that a pre-existing pilonidal sinus disorder was aggravated due to a fall in service.  The Veteran contends in both his December 2010 Notice of Disagreement (NOD) and November 2011 Substantive Appeal that he currently receives treatment for a pilonidal sinus disorder at the Community Based Outpatient Clinic (CBOC) in Warrensburg, Missouri.  The RO reported that a review of those records did not reflect treatment for pertinent disability, but a review of the Veteran's claims file and the Virtual VA paperless claims processing system shows only a single medical record with no pertinent treatment.  Because VA is on notice by the Veteran that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's June 1961 service treatment records (STRs) show he was hospitalized for pilonidal sinus drainage; resulting in a recommendation for an existing prior to service (EPTS) discharge.  At that time, the Veteran reported a history of having an operation for a pilonidal sinus disorder in Kansas City, Missouri, in January 1961, one month after his December 1960 entrance examination and history, where no such disorder was shown or reported.  A late June 1961 STR shows a specific finding that there are no hospitalization records on file where the Veteran was treated on base in Amarillo, Texas.  On remand, however, the RO should afford the Veteran the opportunity to identify his January 1961 private treatment records and attempt to obtain such.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Specifically, a medical opinion is required to determine whether the Veteran's pilonidal sinus disorder, if any, clearly and unmistakably existed prior to service and was clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event, or illness, considering the Veteran's claimed fall and documented narrative of hospitalization for pilonidal sinus drainage.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA St. Louis Health Care System within the Jefferson Barracks and John Cochran Divisions and by the CBOC in Warrensburg, Missouri, since June 1961.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.   

2. Contact the Veteran and request that he file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his private treatment records dated in January 1961, related to any treatment for a pilonidal sinus disorder.  Advise him that he may submit his private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented in this regard. 

3. Schedule the Veteran for a VA examination with an appropriate examiner.  For any pilonidal cyst or residual disability present, the examiner should indicate whether there is clear and unmistakable evidence that it preexisted the Veteran's entrance into active service in March 1961and whether there is clear and unmistakable evidence that it did not undergo a permanent increase in severity due to service. 

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence. Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  Also, notation of residual conditions in service such as scars with no evidence of antecedent disease or injury in service must lead to the conclusion that they pre-existed service.  See 38 C.F.R. § 3.303 (2013).  

To the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of pilonidal sinus symptoms or other disability while in service, or since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms as this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address any of the Veteran's claim that his current pilonidal sinus disorder dates back to his service, including his claimed fall and June 1961 hospitalization, and has continued since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must consider the medical board report dated in June 1961, including the physical profile of P4 (functional level below P3, which is physical capacity not sufficient to perform full effort except for brief or moderate periods).  

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

It is critically necessary that the examiner discusses the underlying medical rationale of their opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


